        Case
        Case5:18-cr-00227-SLP
             5:14-cv-00377-SLP Document
                                Document164-2
                                         419 Filed
                                              Filed07/07/21
                                                    08/13/21 Page
                                                              Page11ofof44




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

BIG CAT RESCUE CORP.,                          )
                                               )
Plaintiff,                                     )
                                               )
v.                                             )         Case No. CIV-14-377-SLP
                                               )
G.W. EXOTIC ANIMAL MEMORIAL                    )
   FOUNDATION,                                 )
GAROLD WAYNE INTERACTIVE                       )
   ZOOLOGICAL FOUNDATION,                      )
GREATER WYNNEWOOD                              )
   DEVELOPMENT GROUP, LLC, and                 )
BIG CAT INSTITUTE,                             )
                                               )
Defendants.                                    )

GREATER WYNNEWOOD EXOTIC                   )
  ANIMAL PARK, LLC,                        )
                                           )
Intervenor/Counterclaim Defendant,         )
                                           )
v.                                         )
                                           )
BIG CAT RESCUE CORP.,                      )
                                           )
Intervenor-claim Defendant/Counterclaimant.)

                                        ORDER

       The Court will assume the parties’ familiarity with the facts of this interminable

case, which has been pending for multiple years and spawned other cases, including a

criminal matter. In an attempt to bring this case to a close, the Court directed Plaintiff Big

Cat Rescue Corp. and Receiver Kenneth W. Klingenberg to indicate whether the pending

motions in this case were moot or being voluntarily withdrawn. See Order [Doc. No. 412].

Plaintiff and Receiver responded in their Joint Report. See Doc. No. 413.



                                                                               EXHIBIT 2
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-2
                                        419 Filed
                                             Filed07/07/21
                                                   08/13/21 Page
                                                             Page22ofof44




      The Court has undertaken a review of the pending matters in this case. Many of

these matters are impacted by the fact that Intervenor Greater Wynnewood Exotic Animal

Park LLC (“GWEAP”) is an unrepresented entity in this case. GWEAP was directed to

enter appearance of counsel by September 23, 2018, but it never did. See Order [Doc. No.

407]. GWEAP has had an abundance of opportunity to appear.

      IT IS THEREFORE ORDERED that the following matters are set for a hearing on

July 21, 2021, at 10:00 A.M. All parties are ordered to participate at the hearing. To

participate, GWEAP is advised to enter an appearance of counsel beforehand. The Court

warns GWEAP that failure to enter an appearance of counsel before the hearing may result

in default judgment for failing to comply with this Court’s orders. The parties should be

prepared to address the following matters:

       In the Court’s Order of July 11, 2018 [Doc. No. 389], the Court held that an

          evidentiary hearing was needed regarding “(i) whether [GWEAP] should be

          excused of its noncompliance with the Court’s Order of October 5, 2016 [Doc.

          No. 258] due to inability to comply or other reasons and (ii) the fine or other

          remedy to be imposed, if any.” The Court also withheld judgment “as to whether

          a fine or other remedy” would be imposed “until after the forthcoming

          evidentiary hearing and [GWEAP’s] opportunity to present its defenses.” This

          hearing was later stricken. See Order [Doc. No. 407]. Accordingly, the Court

          sets the hearing on GWEAP’s defenses and the fine or other remedy to be

          imposed contemplated by the July 11, 2018 Order to July 21, 2021, at 10:00

          A.M. Without counsel for GWEAP to appear at this hearing to carry its burden


                                             2
                                                                           EXHIBIT 2
Case
Case5:18-cr-00227-SLP
     5:14-cv-00377-SLP Document
                        Document164-2
                                 419 Filed
                                      Filed07/07/21
                                            08/13/21 Page
                                                      Page33ofof44




   to show a defense, the Court will make a more final determination of civil

   contempt and determine the appropriate sanction/remedy. The Receiver should

   be prepared to address its desired sanction/remedy at the hearing. The parties

   are instructed to exchange exhibits and witness lists for the hearing no later than

   seven days in advance thereof.

 As stated in the Court’s July 11, 2018 Order [Doc. No. 390], the parties should

   be prepared to address the Court’s “reserv[ation of] judgment on the payment of

   $2,653.13 to the Receiver (the amount of contempt-application-related time

   entries) in light of the Court’s partial determination on the Receiver’s motion

   seeking to hold [GWEAP] in contempt and the Court’s decision to set the same

   for a show-cause hearing [in the Court’s July 11, 2018 Order at Doc. No. 389].”

 With respect to the motions at Doc. Nos. 397, 398, and 410, GWEAP and Jeffrey

   Lowe shall appear on July 21, 2021, at 10:00 A.M. and show cause why they

   should not be held in contempt, as alleged in these motions. Any written

   response to these motions must be filed by July 14, 2021.

 All those who have submitted briefing on Plaintiff’s Motion for Contempt

   Damages [Doc. No. 348] should be prepared to address this motion.

 The parties should be prepared to address Plaintiff’s Motion for Default

   Judgment Against Intervenor [GWEAP] and Dismissal with Prejudice of

   Intervenor’s Amended Complaint [Doc. No. 409]. The Court again expressly

   warns GWEAP that its lack of appearance of counsel may result in default

   judgment and dismissal of its complaint.

                                      3
                                                                       EXHIBIT 2
         Case
         Case5:18-cr-00227-SLP
              5:14-cv-00377-SLP Document
                                 Document164-2
                                          419 Filed
                                               Filed07/07/21
                                                     08/13/21 Page
                                                               Page44ofof44




            The parties should be prepared to address the status of the Partially Unopposed

             Motion for Amended Receivership Order Over the Revenue and Receipts of the

             Greater Wynnewood Exotic Animal Park, Greater Wynnewood Development

             Group, Big Cat Institute, and/or Any Related or Successor Entities [Doc. No.

             399].

The Court directs Plaintiff and/or Receiver to serve GWEAP and Jeffrey Lowe with this

Order and to notify the court of compliance with this directive within seven days of this

Order.

         IT IS SO ORDERED this 7th day of July, 2021.




                                              4
                                                                              EXHIBIT 2
